Chief Justice Gabbert,
dissenting:
The purpose of the statute was to require the *259court, on a plea of guilty being entered, to take testimony bearing on tbe circumstances under -which the crime was committed, so that discretion and intelligent judgment might be exercised in pronouncing the punishment which should be inflicted. Such seems to have been the view expressed in the Arrano case. In taking testimony on such plea, the court would not be justified in receiving evidence different from that which would be admissible in a trial on a plea of not guilty, because, in my judgment, testimony as to the aggravation and mitigation of the offense should be confined to those matters which would be relevant at a trial. The extent to which the court should hear testimony on a plea of guilty must, in a great measure, be discretionary. It appears from the record that the judge pronouncing sentence presided at the trial of the cause in which the perjury was committed. It must, therefore, be presumed he had that degree of knowledge touching the circumstances under which the crime was committed which the statute contemplates in the absence of an affirmative showing that testimony was offered and refused bearing on matters regarding which the judge was not advised, and which it would have been his duty to consider.
In my opinion, the conclusion of my -associates is wrong, because it is based upon the erroneous assumption that the trial judge, on a plea of guilty, must hear testimony different from that which would be relevant and competent at a trial.
I dissent from the judgment announced.